DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 09/26/2022, to the Non-Final Office Action mailed on 06/28/2022. 
Claims 1, 3, 8, 10, 15, 17, 22 and 24 are amended. New claims 29-31 have been added. Claims 1-31 are pending and addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 30, in line with Spec [27] alluding to Fig. 8 for overlapping resource, Fig. 8 defines resources as a combined Time and Frequency element, as well known in 3GPP for scheduled physical resources for various physical channels. Therefore, Fig. 8 shows no overlap of Time-Frequency resource of S-UCI with that of PSFCH resource).

Claim Rejections - 35 USC § 102
Claims 1-2, 4-9, 11-16, 18-23, 25-29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK Kyujin US 20200313743 A1, hereinafter Park.
Regarding claims 1, 8, 15, and 22, Park teaches, a method of wireless communication by a user equipment (UE) in a network/ a user equipment / a non-transitory computer readable medium, comprising: 
receiving first scheduling information indicating a sidelink uplink control information (S-UCI) resource (Park: [201], [180]-[183], [218]-[223], [225] teaches an assignment of a PSSCH resource or a specific CSI-Report resource (identified in Park as “associated PSFCH resource”, and defined in para [223] as “associated PSFCH resource set may be defined as a function of a radio resource (e.g., a lowest VRB, PRB index or slot index, or a lowest PSSCH sub-channel ID, etc.) over which PSCCH transmission is performed for a receiver UE”, for transmission of S-UCI such as CSI report. 
“S-UCI Resource” is interpreted, in light of the specification, as a resource different from intended data reception feedback (HARQ-ACK/NACK) resource of the feedback channel PSFCH (as defined in 3GPP, no other interpretation given for the PSFCH resource in the Specification), to communicate sidelink uplink control information (S-UCI) such as CSI reporting etc. and therefore, “S-UCI resource” can be a PSSCH resource or a specific CSI-Report resource such as “associated PSFCH resource” of Park, which are different than the normal PSFCH resource for PSFCH bits),
receiving second scheduling information indicating one or more physical sidelink feedback channel (PSFCH) resource (Park: [227], teaches assignment of a PSFCH resource for HARQ ACK/NACK feedback only, as known in the art), and 
transmitting control information via at least one of the S-UCI resource or the one or more PSFCH resources (Park: see above where Park teaches sending CSI Report over a PSSCH resource or a specific CSI-Report resource),
wherein the UE comprises a client and the control information comprises S- UCI, the S-UCI comprises control messages from the client to an anchor (In line with Spec [35], the claim is between UEs on a sidelink. In a sidelink communication, one device sends UCI (e.g. Channel State Information) to another device. Arbitrarily naming one device a client and another device an anchor does not change the protocol or procedure of sending a UCI between the devices in the sidelink communication. See Park [6] teaching Channel State Information is handled over the sidelink).
With respect to claims 8 and 22, claims recite the identical features of claim 1 for a user equipment. Therefore, it is subjected to the same rejection. Park further teaches, a memory comprising instructions; a transceiver, and one or more processors (Park: Fig. 16 and 17).
With respect to claim 15, claims recite the identical features of claim 1 for a non-transitory computer readable medium. Therefore, it is subjected to the same rejection.
Regarding claims 2, 9, 16 and 23, Park teaches the method/UE/CRM, as outlined in the rejection of claims 1, 8, 15 and 22.
Park further teaches, wherein transmitting the control information comprises: transmitting the control information via the S-UCI resource and the one or more PSFCH resources (Park: [227], [231], teaches simultaneously transmitting S-UCI, such as HARQ-ACK and CSI-Report, via different control resources).
Regarding claims 4, 11, 18 and 25, Park teaches the method/UE/CRM, as outlined in the rejection of claims 1, 8, 15 and 22.
Park further teaches, wherein transmitting the control information comprises: transmitting the control information via the S-UCI resource, wherein the control information includes S-UCI bits and PSFCH bits; and refraining from transmitting the control information in the one or more PSFCH resources (Park: [227] “In another embodiment, on the contrary, corresponding HARQ ACK/NACK information and CSI reporting information may be multiplexed and transmitted through a PSFCH assigned for the CSI reporting.”, [228], teaches carving out a resource (a common resource as S-UCI resource) from PSFCH resource, to transmit CSI report (i.e. S-UCI bits) and PSFCH bits (i.e. HARQ-ACK/NACK bits). “PSFCH bits” is interpreted as feedback bits HARQ-ACK/NACK intended to be sent on the feedback channel PSFCH. Specification does not provide any explanation of PSFCH bits).
Regarding claims 5, 12, 19 and 26, Park teaches the method/UE/CRM, as outlined in the rejection of claims 1, 8, 15 and 22.
Park further teaches, further comprising: receiving, prior to transmitting the control information, an indication indicating transmission of the control information via the S-UCI resource or the one or more PSFCH resources; and wherein transmitting the control information comprises transmitting the control information based on the indication (Park: [224]-[225], teaches receiving indication for S-UCI resource for CSI report and PSFCH resource for HARQ-ACK/NACK).
Regarding claims 6, 13, 20 and 27, Park teaches the method/UE/CRM, as outlined in the rejection of claims 1, 8, 15 and 22.
Park further teaches, further comprising: receiving an indication indicating transmission of the control information via a PSFCH resource of the one or more PSFCH resources (Park: [224]), and wherein transmitting the control information comprises transmitting the control information via the PSFCH resource (Park: [226] “Additionally, in a receiver UE, when both HARQ ACK/NACK feedback and CSI reporting are enabled in response to PSSCH reception, the receiver UE may multiplex and transmit corresponding HARQ ACK/NACK information and CSI reporting information through one PSFCH transmission. In this case, a separate PSFCH resource configuration/indication for the CSI reporting may not be performed, corresponding multiplexed UCI (HARQ ACK/NACK+CSI reporting) may be transmitted according to PSFCH resource configuration information for the HARQ ACK/NACK feedback ...”).
Regarding claims 7, 14, 21 and 28, Park teaches the method/UE/CRM, as outlined in the rejection of claims 1, 8, 15 and 22.
Park further teaches, wherein: the control information includes at least one of a resource selection, a collision detection, a channel state information (CSI) report, a hybrid automatic repeat request (HARQ) acknowledgement, a HARQ negative acknowledgement, or a scheduling request (Park: [220], teaches control information includes a CSI report. This satisfies “at least one of” criteria of the claim).
Regarding claim 29, Park teaches the method, as outlined in the rejection of claim 1.
Park further teaches, wherein the client comprise a sensor/actuator (SA) and the anchor comprises a programable logical controller (PLC) that controls a plurality of SAs, the plurality of SAs comprising the SA (In line with Spec [35], the claim is between UEs on a sidelink. In a sidelink communication, one device sends UCI (e.g. Channel State Information) to another device. Arbitrarily naming one device a client and another device an anchor does not change the protocol or procedure of sending a UCI between the devices in the sidelink communication. See Park [6] teaching Channel State Information is handled over the sidelink, and [101] communication may take place among multiple UEs).
Regarding claim 31, Park teaches the method, as outlined in the rejection of claim 1.
Park further teaches, wherein the S-UCI resource are separate from PSSCH resources and from PSCCH resources (See Park [221], [224] teaching associated PSFCH resource (i.e. S-UCI resource) has a time gap with the received PSSCH resource, and [168] teaching PSCCH is received before PSSCH and therefore, PSFCH, which is transmitted after PSSCH, will have separate resource from PSSCH and PSCCH resources).











Allowable Subject Matter
Claims 3, 10, 17 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 09/26/2022, with respect to the rejection of claim 1 have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.10 that “Specifically, Park fails to disclose a "sidelink uplink control information (S-UCI) resource" or that "the S-UCI comprises control messages from the client to an anchor" as required by the amended claim 1.”
However, the examiner respectfully disagrees. Park para [217] discloses that a different PSFCH resource, similar to S-UCI resource for CSI reporting of the instant application, is assigned for CSI reporting, separate from PSFCH resource for HARQ ACK/NACK feedback, and [220] teaches CSI Report PSFCH is dynamically indicated. See further [221]-[226]. As for “from the client to an anchor” argument, please see the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL R1-1910139, Fujitsu, Discussion on physical layer procedure for NR V2X, 3GPP TSG RAN WG1 #98bis, Chongqing, China, October 14th – 20th, 2019, Ch. 3, Proposals 1-3 teaches a combined CSI and HARQ are transmitted on a S-UCI resource such as PSSCH, reading on instant Claim 4.
NPL R1-1911030, NEC, Physical layer procedures for NR sidelink, 3GPP TSG RAN WG1 #98bis, Chongqing, China, October 14th – 20th, 2019, Chapters 2.2 and 2.3 HARQ on PSFCH and CSI on PSSCH.
NPL R1-1910375, OPPO, Physical layer procedure for NR-V2X sidelink, 3GPP TSG RAN WG1 #98bis, Chongqing, China, October 14th – 20th, 2019, Chapter 2 “Sidelink feedback mechanism for NR-V2X” and chapter 3, HARQ on PSFCH and CSI on PSSCH.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472